Blair, J.
(dissenting). Complainant filed his bill of complaint as administrator of the estate of Clark A. Jones, deceased, charging, briefly, as follows: That Jones died on or about January 21, 1906, at Shreveport, La., and that he was at that time a resident of Newaygo county. That at the time of his death Jones was the owner of two certificates of deposit issued by the First Bank of Fremont, one for $600, and the other for $1,800, two promissory notes, one for $51, made by Jake Rozema, and the other for $80, made by Charles Emmons, and also an account of $30.29 for timber which he had sold. That previous to his death Jones had kept his valuable papers in a safe in the home of defendant, who was his sister, and that upon going to Louisiana shortly prior to his death, he left said certificates of deposit and promissory notes in the safe, in accordance with his custom, and that *606shortly after his departure, defendant obtained the money on the two certificates of deposit, depositing such money in the same bank, and that she converted all of the property mentioned to her own use. Defendant’s answer practically admits the foregoing allegations, except that she claims that Jones gave her the property referred to shortly before his departure. That defendant used the moneys in question in purchasing a piece of land described, in Newaygo county, and in building a barn and making other improvements thereon, and she admits that she used a part of the money in building the barn and making improvements on the land referred to, and does not deny that she converted all of the property to her own use. That complainant demanded the property in question as a part of the estate of Clark A. Jones, and that Mrs. Eddy refused to turn- over any portion of the property, averring that she, in good faith, claims the property as her own, and relying upon a gift of the same to her by her brother. The safe in which the papers were kept belonged to defendant, and she alone had a key thereto. The case was heard in open court, and a decree was made holding with complainant, and granting him the relief prayed for, and making the amount which was found to be due to the complainant a lien upon the land referred to, and the personal property thereon which had been bought with some of the moneys mentioned. Defendant appeals from this decree.
Clark A. Jones in his lifetime lived at Troy, about 16 miles north of defendant’s home. He was a bachelor, and owned and cultivated the place where he lived, and was keeping house by himself at the time he went away. The record shows, as we think, that he was a peculiar man, not possessed of the will power of the average normal man, and with a tendency to be disturbed by trifles, and towards a melancholic frame of mind. We are also satisfied from the evidence that he thought more of his sister, the defendant, than of any other member of his family, and that he had trouble with some of the others. He came to defendant’s house the night of the 18th of December, and *607went away the morning of the 19th. Prior to going away, as defendant testified:
“ He asked me to open the safe so that he could fix the money so that I could get it. I opened the safe. I did not take out the papers myself. I knew they were there. He went to the safe and took the papers. I didn’t see him indorse them. I found them there that morning that he went away. It was that morning that he asked me to open the safe. After he left I found them there, and they had his indorsement on each one of them, the certificates and the notes. After he went out of the house he went to the barn. He asked me if my nephew had come in from the barn, and I told him no, and he went to the barn. I don’t know of my own knowledge that he talked with my nephew. * * * My nephew said that Clark said for me to deposit the money in my own name so that I could have the same to use, and it would be handy for him to use when he was up North to send him some. I was not married at that time. I was living in the old homestead, and had lived there all my life. My father and mother were both dead. Their estates were partially administered. He left, besides these certificates and notes and an account for lumber, another paper. This is the paper written on the back of a receipt.
“Mr. Anderson: I object to the introduction of the paper.
“That is my brother’s signature and his handwriting. I found that the morning that he went away. I had possession of the safe, and had given my brother permission to put the things there, and they were all left in my possession. The paper is directed to Mr. A. O. White. He was the administrator of father’s and mother’s estate at the time. There was something still unpaid to the heirs in his possession. * * * The paper was offered in evidence, and marked ‘ Exhibit Dl,’ and reads as follows:
“ ‘ Mr. A. O. White,
‘“Please pay my share of the estates to Elda A. Jones, and oblige,
“ ‘Clabk A. Jones.’
“ In accordance with my nephew’s report to me, I took the certificates to the bank, they being indorsed, and had them put in my name. I did that, in good faith, believing that my brother designed that I should do it, and *608that I had a right to use them. I collected the interest on the notes, but not the principal. I renewed only one note. * * *
“ My brother died in Shreveport, and my brother-in-law went after the body. He died in lodging rooms there, and a bottle that had carbolic acid in was found near him. At the time it had the appearance of his having taken carbolic acid. He was not married. He had a disappointment, I think, some short time before he left. There was a lady in the county whom he desired to marry. She married someone else. I don’t know whether he ever proposed to her or not. * * *
“Q. Earl Leland told you, did he not, that Clark said: ‘ Take that $600 certificate and deposit it in the bank in your own name so that he might get money from you handy in case he wanted it ? Isn’t that so ?
“A. He said I might want some to use, and it would be handy for him when he was up North.
“Q. So that you could send it to him ?
“A. I think so; yes. He didn’t say anything about promissory notes, nor about the $1,800 certificate. * * * [Counsel shows witness a paper.] I recognize the writing. It is Clark A. Jones’. It is his signature. The paper was offered and received in evidence, and marked ‘ Exhibit C2.’ It is as follows:
“‘Fremont, Michigan, 12-19-05.
“ ‘Well Judd, I could not do anything with the board, so I wish you would sell off the stock and stuff and get all you can for it and take pay for your trouble out of the proceeds. Let Earl take the plane, square, saws, pincers, hammer, chains, bit stock and bits until I call for them. I am looking for another location. You can fence up the road and do what you think best with the farm.
“ ‘ Clark A. Jones.’
“Judd is my brother Judson Jones. * * * I think I told my brothers and sisters, in talking with them, that I wished I knew for sure whether Clark intended the money for me or not, so that they would be satisfied. I am satisfied in my mind. * * * Mr. Mansfield, my brother-in-law, went after my brother’s body, and returned with it. He brought this book. He said he found it, or they gave it to him down there where he was, and he said it was stuck in back of the door-casing in the room occupied by my brother. The writing in it was my brother’s handwriting. The book referred to was marked *609‘Exhibit D4,’and the writing was read in evidence, as follows: ‘Tell them that I died with a broken heart.’ There had been more or less friction and trouble in our family with regard to these other estates. There had been some difference between Clark Jones and the other brothers and sisters.”
The nephew, Earl Leland, testified :
“I last saw Clark Jones the morning that he left the home place, some time in December. I don’t remember the date. I was right in the road between the house and the barn when I last saw him. I had a conversation with him prior to that time. Our conversation was at the barn. He came to me where I was milking. He sought me out and spoke to me. * * * As near as I can remember, Clark Jones at that time told me to tell Elda to take that check that was due in a few days and the timber money, and deposit it in her name so that, if he wanted to get some of it, he could get it a little handier, and she might want to use some of it. That is as near as I can remember what he told me. There was no further conversation there in regard to this property. He wanted me to put in some wood for him at Fremont — cut up some tops out of his timber. When he went down the road I asked him which .way he was going, and he said he didn’t know which way he was going. Those were his last words to me. * * * In his conversation he spoke that he would want to send down when he was up North so that if he wanted some he could have her get it and send it to him. The money then was in the bank in his name. * * * [The witness is shown letter (Exhibit C2).] I think I have seen that letter. I am the ‘ Earl ’ that is mentioned there. Clark did not say anything to me about this. I think this was written the day he left. I saw it before his death.”
A sister, Mrs. Brittan, testified as to the conversation in the house:
“He says: ‘You open the safe, and I will fix that so you can get the money, and then you can — ’ I am under oath, and I want to be pretty careful in what I am saying here — he says: ‘ I will fix this so that you can get the money to pay my taxes, and you might want to use some.’ That is the substance of what he said, as near as I recall it now.”
*610Mr. Reynolds, cashier of a bank in Fremont, testified:
“ I had a conversation with him shortly before he died. It occurred in the bank. He called one day, and asked if we could pay his certificates to anyone by presenting them. I told him we would on his say-so, but the proper way was to have them indorsed, and he made some remark about his sister Elda paying some taxes, and I don’t remember what else. He made some remark about paying his taxes, and I explained to him how he could indorse them to turn them over to anyone, but I don’t think he made any remark at all, and passed out. That is all I know that was said.
“Q. And he had reference to his sister getting the money ? Did he make mention that it was his sister that was to draw them ?
“A. No; he just made a remark about how she could draw the money, and as he went out, he made some remark about paying taxes. The certificates were issued by our bank. They were indorsed when they were presented, in his name and his handwriting.
“Mr. Anderson: No question about that.
“Clark Jones has had money in the bank for a long time. It was represented by those certificates of deposit. There was one certificate of deposit for $600, dated December 21, 1904, No. 22,456. It was paid in December, 1905. I cannot say to whom it was paid. I think Mrs. Eddy presented both of these certificates. One of them is dated April 12, 1905, No. 23,227, for $1,800, paid December, 1905. Those certificates represented money that he had had in the bank for a long time. They would be renewed each year. He would come and collect the interest on them each year and get a new certificate. The last time that they were renewed would give those dates. He had had the money in the bank for several years. He wanted to know if anybody else could draw that money out of the bank on those certificates, and he mentioned that he wanted Elda to pay his taxes. He did not say that he wanted it drawn for that purpose. He wanted to know if she could draw that money, and at the time he mentioned that he wanted to pay some taxes.”
William Taylor testified:
“I live in Fremont, and am a blacksmith. I knew Clark A. Jones in his lifetime. I saw him a great many times at my shop. I had a conversation with him at one *611time in regard to himself and his family. I should judge it was in November, before he went away. I cannot tell how long it was before he went away. The nearest I can come to it, he came there about ironing a pair of bobs, I should judge it was in November, maybe October, possibly. He said he thought there was difference in the family. He seemed to think they could not agree on anything, any one of them. He was complaining about it. He had some trouble with the township, or something — I understood it to be at Troy — I think, about the road. He said that he had bought it. At some time there was a road running past the place. I guess he didn’t like it, and I don’t believe it was really intended to be there, and he bought it, and he opened it. He paid them $100 for it, and after they took his money they were about to back out on it, and wanted him to take his money back. They was going to change the road, what he told me. At that time I didn’t think it had been settled against him. It was still under discussion, the way I understood it. He showed some feeling in regard to it, and didn’t seem to like it. He seemed to think he would rather have the road than the money. He didn’t like the idea of their giving the money back. There was quite a little talk about that, and about dividing some of the property that he could not divide. That seemed to bother him. I asked him some questions, and he told me a good many things. It seems that there was some young stock, horses and cattle, that he could not divide with his brothers and sisters. He was complaining about that country not being fit to live in, almost out of the world, lonesome. I said: c Why don’t you get married, and fix you up a place and build a house ?’ The answer was that he did not know anybody that would have him. He tried one, and she would not have him. He could not get the lady he wanted. He said: ‘ I don’t know as I blame her any for not going up there.’ He said he did not think his life was worth living. He seemed to be depressed quite a little over the three matters and family troubles.”
Adelbert Mansfield, a witness for complainant, and husband of a sister of decedent, testified, as follows:
“ I went for the body, and I brought back ‘Exhibit C3,’ this book. A bottle of carbolic acid was found.
“ Q. And he had taken it ?
“A. Well, that was a question whether he took it *612or not. It is supposed lie did. The empty bottle was found in the room. There were marks on him to indicate that he had taken it, and that was the only way that they could account for his death.”
Complainant called defendant as a witness, and questioned her fully about the certificates and notes, except as to her conversation with decedent, and she had been examined in the probate court upon written interrogatories, and had testified substantially as in this case. Under such circumstances we think her testimony was admissible. Fox v. Barrett’s Estate, 117 Mich. 162.
The principal question for our determination is whether, under the circumstances, decedent made a gift of the certificates and notes to Mrs. Eddy. The answer to this question must depend largely upon our determination as to the intention with which he indorsed the certificates and notes. It seems clear from the testimony that there was a delivery of the certificates and notes for some purpose, either to Mrs. Eddy, in trust, to hold for the benefit of her brother, or to her absolutely for her own property. If the language used by decedent is to be taken at its face value, then the delivery was manifestly in trust and without an intention to part with the right of disposal of it. If, however, the intention, notwithstanding the language used, was to put the ownership in Mrs. Eddy, then she is entitled to hold the property. The indorsement of the certificates and notes and the delivery to Mrs. Eddy, if nothing had been said at all to qualify the act, would have vested the title in her. State Bank of Croswell v. Johnson, 151 Mich. 588.
In determining whether his intention was expressed by his words or otherwise, it is necessary to consider all the circumstances of the case. The amount of the taxes, as appears from the record, was some $6 or $7, and it seems unreasonable to suppose that Mr. Jones was indorsing certificates of deposit, amounting to $2,400, and notes and a timber claim, for the purpose of enabling his sister to pay his taxes. It seems equally unreasonable to suppose that *613he turned this amount of property over to her for the wholly unnecessary purpose of sending money to him at his place 16 miles north. It becomes still more unreasonable, when we find from his letter that he did not intend to go back North, but intended to change his location, and from his statement to his nephew — the last words that he said — that he did not know where he was going. On the other hand, it appears altogether reasonable that, if decedent had arrived at that desperate state of mind where he intended to take his own life, he would have endeavored to conceal this intention from his sister, and upon this view the language used becomes at once consistent with his subsequent acts. His peculiar character, his conversation with the blacksmith, the reason assigned for his suicide, that he died of a broken heart — a condition which would not arise within a brief period — the giving of his interest in the two estates to his sister, the letter which he wrote to his brother Judd, and all the facts surrounding the case, viewed in the light of the culminating tragedy, leave no doubt whatever in my mind that at the time decedent indorsed these notes and certificates he fully intended to give them absolutely to his sister, and went to his death with the belief that he had accomplished his purpose.
The decree should be reversed, with costs of both courts to defendant.
Moore and McAlvay, JJ., concurred with Blair, J.